UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) – January 22, 2013 The First of Long Island Corporation (Exact Name of Registrant as Specified in Charter) New York 0-12220 11-2672906 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10 Glen Head Road, Glen Head, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code - (516) 671-4900 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendment to Bylaws On January 22, 2013, the Board of Directors of the Corporation amended Article IX, Section 1 of the Corporation’s bylaws to eliminate the requirement for indemnification of persons other than directors and officers. Item 9.01. Exhibit Exhibit 3(ii) – Bylaws, as amended SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The First of Long Island Corporation (Registrant) Date: January 22, 2013 By: /s/ Mark D. Curtis Mark D. Curtis Senior Vice President & Treasurer (principal accounting & financial officer) 1
